DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 01/06/2022 is acknowledged.  Claims 1, 3-4, 14, 17, and 21-22 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-22 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 10/15/2021.

Response to Arguments
In response to Applicant’s argument with respect to the rejections of independent claims 1, 17, and 22 in view of the Choi reference that “the Office Action appears to assert that Choi describes a cosine curve and therefore discloses all curves”: Respectfully, Applicant appears to have misunderstood. Choi [0035] discloses the wraps being shaped as a plurality of circles of different diameters connected to each other, so the connection portion between an outer circular arc and an inner circular arc is formed by connected circular arcs of different curvatures. The rejection stated that “under broadest reasonable interpretation, a cosine curve includes any curve that can be at least partially expressed using cosine, so a plurality of circles [0035] is a type of cosine curve as it can be expressed in sine and cosine functions; additionally, one of ordinary skill would have recognized that any curve can be expressed in B-spline form” which is two-fold. First, it is basic math that a circle can be represented as x = r cosθ, y = r sinθ, thus one of ordinary skill would have recognized circles, which are partially expressed using cosine, to be a type of cosine curve. Second, all kinds of curves including circles can be described by Non-Uniform Rational B-Splines (NURBS), as evidenced by the attached NPLs, see Rhino “What are 
In response to Applicant’s argument with respect to the rejection of independent claim 1 in view of the Bush reference that “the Office Action appears to assert that Bush describes a high order curve and therefore discloses all curves”: Applicant appears to have misunderstood here as well. Bush at col. 2, l. 43 and col. 3, l. 12-14 discloses that the connection portions are high order curves. The rejection did not assert that high order curves encompass all curves, but that B-spline curves encompass all kinds of curves including high order curves, since high order curves can be described by NURBS, as evidenced by Issa “Essential Mathematics for Computational Design” p. 42 and Rhino “What are NURBS?” under the “Degree” subheading, thus one of ordinary skill would have recognized that high order/degree curves are a type of B-spline curve.
Applicant's arguments have been fully considered but they are not persuasive for the above reasons, and the rejection is maintained.

Claim Objections
Claims 1, 17, and 22 are objected to because of the following informalities: “the connection portion is in a shape of a Bezier curve, a Hermite curve, and a B-spline curve” should read “the connection portion is in a shape of a Bezier curve, a Hermite curve, [[and]] or a B-spline curve” see paras. [0088], [0101] etc. in the publication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 15, 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US 2017/0306953, as evidenced by Rhino “What are NURBS?” and Issa “Essential Mathematics for Computational Design” (NPLs attached) (note MPEP 2131.01).
Regarding claim 1, Choi discloses:
A scroll compressor comprising: 
a main body 1; 
a fixed scroll 32 fixed inside the main body; 
an orbiting scroll 33 orbiting the fixed scroll; and 
a plurality of compressing portions 323, 332 respectively provided in the fixed scroll and the orbiting scroll, each compressing portion among the plurality of compressing portions including (see Fig. 2 and [0035] a plurality of circles):
a circular arc portion of which a curvature is constant (see outer circular arc portion), 
a curved portion positioned in an inside of the circular arc portion and spaced a preset distance from the circular arc portion (see inner circular arc portion), and 
a connection portion connecting the circular arc portion to the curved portion, wherein a curvature of the connection portion changes from the circular arc portion to the curved portion (see relatively flatter portion between the outer and inner circular arc portions), and
the connection portion is in a shape of a Bezier curve, a Hermite curve, and a B-spline curve (a plurality of circles [0035]; all kinds of curves including circles can be described by Non-

Regarding claim 3, Choi discloses:
wherein an included angle α of a first line segment connecting one end of the connection portion to a center of the compressing portion and a second line segment connecting the other end of the connection portion to the center of the compressing portion is 100º or more (see Fig. 2, the relatively flatter portions of the wraps which extend over nearly half a rotation, i.e. at least 100º). 

Regarding claim 4, Choi discloses:
wherein the curved portion is in a shape of an arc of which a curvature is constant (see Fig. 2 and [0035] a plurality of circles, inner circular arc portion), the circular arc portion (outer circular arc portion) is referred to as a first circular arc portion, and the curved portion (inner circular arc portion) is referred to as a second circular arc portion. 

Regarding claim 5, Choi discloses:
wherein each of the first circular arc portion and the second circular arc portion has a constant thickness, and the thickness of the first circular arc portion is the same as the thickness of the second circular arc portion (see Fig. 3A, the wraps have constant thickness throughout; note MPEP 2123 and 2131.05 regarding nonpreferred embodiments). 

Regarding claim 6, Choi discloses:
a rotation shaft 5 rotating with respect to a rotation axis and including an eccentric portion 53 being eccentric from the rotation axis, wherein the eccentric portion 53 is positioned alongside the compressing portion 323, 332 in a direction crossing the rotation axis. 

Regarding claim 7, Choi discloses:
wherein the compressing portion 323, 332 further comprises a shaft coupling portion 333 positioned in an inside of the second circular arc portion and spaced a preset distance from the second circular arc portion, wherein the eccentric portion 53 is coupled to the shaft coupling portion 333, wherein the shaft coupling portion comprises a third circular arc portion forming an outer surface of the shaft coupling portion, wherein a curvature of the third circular arc portion is constant (see Figs. 1 and 2). 

Regarding claim 8, Choi discloses:
wherein a distance between the first circular arc portion and the second circular arc portion is equal to a distance between the second circular arc portion and the third circular arc portion (see Figs. 2 and 3A). 

Regarding claim 9, Choi discloses:
wherein the connection portion comprises: a first connection portion (see relatively flatter portion between the outer and inner circular arc portions) connecting the first circular arc portion to the second circular arc portion, and a second connection portion (see relatively flatter portion between the inner circular arc portion and the shaft coupling portion) connecting the second 

Regarding claim 10, Choi discloses:
wherein each of the first circular arc portion and the second circular arc portion (see outer and inner circular arc portions) includes an outer surface and an inner surface, and the third circular arc portion (see outer surface of the shaft coupling portion 333) includes an outer surface (see Fig. 2). 

Regarding claim 11, Choi discloses:
wherein the first connection portion (see relatively flatter portion between the outer and inner circular arc portions) comprises a first connection surface connecting the outer surface of the first circular arc portion to the outer surface of the second circular arc portion, and a second connection surface connecting the inner surface of the first circular arc portion to the inner surface of the second circular arc portion, and the second connection portion (see relatively flatter portion between the inner circular arc portion and the shaft coupling portion) comprises a third connection surface connecting the outer surface of the second circular arc portion to the outer surface of the third circular arc portion (see Fig. 2). 

Regarding claim 15, Choi discloses:
wherein a center of the shaft coupling portion 333 is out of a center of the compressing portion (see Figs. 1 and 2). 

Regarding claim 17, Choi discloses:
A scroll compressor comprising: 
a main body 1; 
a fixed scroll 32 fixed inside the main body; 
an orbiting scroll 33 orbiting the fixed scroll; and 
a plurality of compressing portions respectively 323, 332 provided in the fixed scroll and the orbiting scroll, wherein each compressing portion among the plurality of compressing portions includes (see Fig. 2 and [0035] a plurality of circles):
a first circular arc portion being in a shape of an arc (see outer circular arc portion), 
a second circular arc portion positioned in an inside of the first circular arc portion (see inner circular arc portion), wherein a center of the second circular arc portion is at the same location as a center of the first circular arc portion, and a thickness of the second circular arc portion is the same as a thickness of the first circular arc portion (see Fig. 3A, the wraps have constant thickness throughout; note MPEP 2123 and 2131.05 regarding nonpreferred embodiments), and 
a connection portion connecting the first circular arc portion to the second circular arc portion, wherein a curvature of the connection portion changes successively from the first circular arc portion to the second circular arc portion (see relatively flatter portion between the outer and inner circular arc portions),
wherein the connection portion is in a shape of a Bezier curve, a Hermite curve, and a B-spline curve (a plurality of circles [0035]; all kinds of curves including circles can be described by Non-Uniform Rational B-Splines (NURBS), as evidenced by Rhino “What are NURBS?” p. 

Regarding claim 18, Choi discloses:
wherein the connection portion is in a shape of a cosine curve (a plurality of circles [0035]; under broadest reasonable interpretation, a cosine curve includes any curve that can be at least partially expressed using cosine, and it is basic math that a circle can be represented as x = r cosθ, y = r sinθ, thus one of ordinary skill would have recognized circles, which are partially expressed using cosine, to be a type of cosine curve). 

Regarding claim 19, Choi discloses:
wherein an included angle α of a first line segment connecting one end of the connection portion to a center of the compressing portion and a second line segment connecting the other end of the connection portion to the center of the compressing portion is 100º or more (see Fig. 2, the relatively flatter portions of the wraps which extend over nearly half a rotation, i.e. at least 100º). 

Regarding claim 20, Choi discloses:
a rotation shaft 5 rotating with respect to a rotation axis and including an eccentric portion 53 being eccentric from the rotation axis, wherein the eccentric portion 53 is positioned alongside the compressing portion 323, 332 in a direction crossing the rotation axis. 

Regarding claim 22, Choi discloses:

a main body 1; 
a fixed scroll 32 fixed inside the main body and including a first end plate 321 and a fixing wrap 323 formed on the first end plate;
an orbiting scroll 33 orbiting the fixed scroll, and including a second end plate 331 being opposite to the first end plate, and an orbiting wrap 332 and a shaft coupling portion 333 formed in the second end plate; and 
a rotation shaft 5 including an eccentric portion 53 being eccentric from a rotation axis, the rotation shaft 5 coupled to the shaft coupling portion 333, wherein the eccentric portion 53 penetrates the second end plate 331, 
wherein the orbiting wrap 332 includes (see Fig. 2 and [0035] a plurality of circles):
a first circular arc portion having an arc shape (see outer circular arc portion), 
a second circular arc portion positioned in an inside of the first circular arc portion and spaced apart from the first circular arc portion (see inner circular arc portion), and 
a connection portion connecting the first circular arc portion to the second circular arc portion, wherein a curvature of the connection portion changes from the first circular arc portion to the second circular arc portion (see relatively flatter portion between the outer and inner circular arc portions),
wherein the connection portion is in a shape of a Bezier curve, a Hermite curve, and a B-spline curve (a plurality of circles [0035]; all kinds of curves including circles can be described by Non-Uniform Rational B-Splines (NURBS), as evidenced by Rhino “What are NURBS?” p. 1, paragraph 1 and Issa “Essential Mathematics for Computational Design” p. 42, and thus one of ordinary skill would have recognized that circles are a type of B-spline curve).

Claim(s) 1, 3 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. US 5,318,424, as evidenced by Rhino “What are NURBS?” and Issa “Essential Mathematics for Computational Design” (NPLs attached) (note MPEP 2131.01).
Regarding claim 1, Bush discloses:
A scroll compressor comprising: 
a main body (scroll compressor col. 2, l. 36-39, a person of skill in the art, reading the reference, would at once envisage a main body of the scroll compressor, MPEP 2131.02 III); 
a fixed scroll 10 fixed inside the main body; 
an orbiting scroll 20 orbiting the fixed scroll; and 
a plurality of compressing portions 11, 21 respectively provided in the fixed scroll and the orbiting scroll, each compressing portion 11, 21 among the plurality of compressing portions including (see Figs. 1-4):
a circular arc portion A-B, E-F, N’-O, R-S of which a curvature is constant (segments of a circle, col. 2, l. 40 and col. 3, l. 6-12), 
a curved portion C-D, G-H, P-Q, T-U positioned in an inside of the circular arc portion and spaced a preset distance from the circular arc portion (involutes, col. 2, l. 50-51 and col. 3, l. 15), and 
a connection portion B-C, F-G, O-P, S-T connecting the circular arc portion to the curved portion, wherein a curvature of the connection portion changes from the circular arc portion to the curved portion (high order curves, col. 2, l. 43 and col. 3, l. 12-14), and
the connection portion is in a shape of a Bezier curve, a Hermite curve, and a B-spline curve (high order curves, col. 2, l. 43 and col. 3, l. 12-14; B-spline curves encompass all kinds of 

Regarding claim 3, Bush discloses:
wherein an included angle α of a first line segment connecting one end of the connection portion B-C, F-G, O-P, S-T to a center of the compressing portion and a second line segment connecting the other end of the connection portion B-C, F-G, O-P, S-T to the center of the compressing portion is 100º or more (120º, col. 2, l. 43-44 and col. 3, l. 12-14). 

Regarding claim 16, Bush discloses:
wherein the curved portion C-D, G-H, P-Q, T-U is in a shape of an involute curve having a center which is off set from a center of the fixed scroll or the orbiting scroll (involutes, col. 2, l. 50-51 and col. 3, l. 15). 

Allowable Subject Matter
Claims 12-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/03/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Friday, March 4, 2022